                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION



MARQCHELLO JORDAN                                                                        PLAINTIFF


v.                                       Case No. 4:17-cv-4011


CENTRAL TRANSPORT, LLC;
JOHN DOE 1; JOHN DOE 2; and
JOHN DOE 3                                                                             DEFENDANTS



                                                ORDER

         Before the Court is a Joint Motion to Vacate Order Under Federal Rule of Civil Procedure

60.   ECF No. 154.      This case was set for trial on March 19, 2019; however, the parties reached

a negotiated settlement prior to the start of trial.   ECF No. 153.   The parties now move the Court

to vacate its Memorandum Opinion and Order issued on February 22, 2019, in which the Court

granted summary judgment in favor of Separate Defendant Central Transport.              ECF Nos. 138

and 139.

         The Court notes that district court rulings are not treated as binding precedents in other

cases.    Also, the agreement to file the present motion facilitated the settlement of this case.

Upon consideration, the Court finds that vacatur of the summary judgment order is in the best

interests of all parties and does not run counter to any prevailing public interest.

         Accordingly, pursuant to Federal Rule of Civil Procedure 60(b)(5) and (b)(6), the Joint

Motion to Vacate Order Under Federal Rule of Civil Procedure 60 (ECF No. 154) is GRANTED.

The Court vacates the Memorandum Opinion and Order issued on March 19, 2019, in which the

Court granted summary judgment in favor of Separate Defendant Central Transport.           ECF Nos.
138 and 139.   Pursuant to the parties’ Joint Stipulation of Settlement (ECF No. 153), a separate

order will be entered dismissing this case with prejudice.

       IT IS SO ORDERED, this 19th day of March, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
